DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Galer (U.S. 5,683,008) in view of Russo (U.S. 2013/0008916).  Galer teaches a container, shown in figure 1, comprising a bottom portion 1, a top portion 5, a first tab at 16 having a top portion and a bottom portion (figure 5a), the first tab extends outwardly from the bottom portion 1 (figure 5a) and contains a notch (shown in figure 6a) on the top portion of the first tab, and a second tab at (can be either at 20 or at 8) having a top portion and a bottom portion (figure 6a), the second tab extends outwardly from the top portion 5 and contains a slot having a correspondingly similar shape to the notch of the first tab (shown in figure 6b), wherein the notch of the first tab is received within the slot of the second tab (as shown in figure 6b) when the .
Galer discloses the claimed invention except for the container being made of a biodegradable material.  Russo teaches that it is known to make a container from biodegradable material (see sugarcane bagasse; paragraph [0036]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Galer made of the material disclosed in Russo, in order to use a lightweight material made from sustainable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 2, the bottom portion 1 contains a base portion (at the bottom thereof, figure 1), a first pair of opposed sidewalls (at 3 and back wall opposite thereto) and a second pair of opposed sidewalls (at 4 and opposite thereto) that intersect each other at 2, the first pair of opposed sidewalls and the second pair of opposed sidewalls extend upwards to an upper edge (figures 1 and 2) and a lip extends outwardly from the first pair of opposed sidewalls and the second pair of opposed sidewalls of the bottom portion (shown in figure 2 and figures 5a, 5b).

Regarding claim 3, the top portion 5 contains a top side (at lead line 6 in figure 3) and a bottom side (at lead line 7 in figure 3), the bottom side contains a track at 7.

Regarding claim 4, the bottom portion contains a base portion (at the bottom of 1; figure 1), a first pair of opposed sidewalls (3 and wall opposite thereto) and a second pair of opposed sidewalls (4 and wall opposite thereto) that intersect each other at 2 and form a cavity therein, the first pair of 

Regarding claim 5, as modified by Russo above, the container is composed of a pulp material (see paragraph [0036]).

Regarding claim 6, as modified by Russo above, the container is composed of sugarcane bagasse (see paragraph [0036]).

Regarding claim 7, the notch has a top portion (above lead line 16 in figure 6b) and four side portions (front side, lower side, right side and left side).

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (U.S. 4,946,057) in view of Russo (U.S. 2013/0008916).  Regarding claim 8, Connolly et al. teaches a container, shown in figure 4, comprising a bottom portion 10, a top portion 23 having a top side (shown in figure 2) and a bottom side (opposite the outer surface shown in figure 2),  at least one channel 26 is disposed within the top portion (figure 2), at least one rib 16a disposed on the bottom portion (figure 3) that is received within the channel (figure 4) of the top portion 23 for forming a selectively secured arrangement between the bottom portion and the top portion.
In re Leshin, 125 USPQ 416. 

Regarding claim 9, the channel extends from the top side to the bottom side of the top portion (through the lid from the top surface to the bottom surface).

Regarding claim 10, the channel 26 and the rib 15a, 16a have corresponding shapes (Figure 4).

Regarding claim 11, comprising at least one cavity within the bottom portion (shown in figure 1).

Regarding claim 14, as modified by Russo above, the container is composed of a pulp material (see paragraph [0036]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (U.S. 4,946,057) in view of Russo (U.S. 2013/0008916), as applied to claim 8 above, and further in view of Hurst (U.S. 2006/0071022).  The modified container of Connolly et al. discloses the claimed invention except for the two or more cavities.  Hurst teaches that it is known to form a container with partitions such that the container has multiple cavities (see paragraphs [0032], [0033]).  It would have been . 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (U.S. 4,946,057) in view of Russo (U.S. 2013/0008916), as applied to claim 8 above, and further in view of Galer (U.S. 5,683,008).  The modified container of Connolly et al. discloses the claimed invention except for the tab and notch of the bottom portion and the tab and slot of the top portion.  Galer teaches that it is known to form a container with a tab and notch on the bottom portion and a tab and slot on the top portion (see figure 6a).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Connolly et al. with bottom portion having a tab and notch, and with the top portion having a tab and slot, as taught by Galer, in order to prevent accidental movement of the top portion to the open position. 

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galer (U.S. 5,683,008) in view of Russo (U.S. 2013/0008916) and Connolly et al. (U.S. 4,946,057).  Galer teaches a container, shown in figure 1, comprising a bottom portion 1, a top portion 5 having a top side (at lead line 6 in figure 3) and a bottom side (at lead line 7 in figure 3), a first tab at 16 having a top portion and a bottom portion (figure 6a), the first tab extends outwardly from the bottom portion 1 and contains a notch on the top portion of the first tab (figure 6a), a second tab having a top portion and a bottom portion (figure 6a), the second tab extends outwardly from the top portion 5 and contains a slot having a correspondingly similar shape to the notch of the first tab (figure 6b), wherein the notch of the first tab is received within the slot of the second tab (figure 6b).
In re Leshin, 125 USPQ 416. 
Connolly et al. teaches that it is known to form a container with a channel and rib (see elements 26 and 15a, 16a).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Galer with a channel and rib, as taught by Connolly et al., in order to prevent movement of the top portion prior to locking the top portion into place. 

Regarding claim 16, the bottom portion contains at least one compartment (figure 1).

Regarding claim 18, as modified by Russo above, the container is composed of a pulp material (see paragraph [0036]).

Regarding claim 19, as modified by Russo above, the container is composed of sugarcane bagasse (see paragraph [0036]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galer (U.S. 5,683,008) in view of Russo (U.S. 2013/0008916) and Connolly et al. (U.S. 4,946,057), as applied to claim  above, and further in view of Hurst (U.S. 2006/0071022).  The modified container of Galer discloses the claimed invention except for the two or more cavities.  Hurst teaches that it is known to form a container with partitions such that the container has multiple cavities (see paragraphs [0032], [0033]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Galer with partitions, such that there are multiple cavities, as taught by Hurst, in order to divide and separate the contents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the sliding closure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIKI M ELOSHWAY/Examiner, Art Unit 3736